


Exhibit 10.13

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of April 25, 2012 (the “Effective Date) by and between MIDSTATES PETROLEUM
COMPANY, INC., (the “Company”), and Dexter Burleigh (the “Executive”).

 

In consideration of the respective agreements and covenants set forth in this
Agreement, the receipt of which is hereby acknowledged, the parties intending to
be legally bound agree as follows:

 

AGREEMENTS

 

1.                                      Term.  The Company agrees to employ
Executive, and Executive agrees to be employed by the Company, upon the terms
and conditions set forth in this Agreement for a period (the “Initial Term”)
commencing on the Effective Date and ending on the second anniversary of such
date, unless earlier terminated in accordance with Section 3.  If neither party
gives at least sixty (60) days written notice to the other party that it intends
for this Agreement to terminate on such second anniversary, then this Agreement
shall continue for successive one year terms (each a “Renewal Term”), unless
earlier terminated in accordance with Section 3, until either party gives at
least sixty (60) days written notice to the other party that the other party
intends for this Agreement to terminate at the end of any such one year period. 
The Initial Term and any Renewal Terms shall, together, constitute the “Term”.

 

2.                                      Terms of Employment.

 

(a)                                 Position and Duties.

 

(1)                                 During Term, the Executive shall serve as
Vice President — Strategic Planning and, in so doing, shall perform the duties
and responsibilities consistent with the position set forth above in a company
of the size and nature of the Company, and such other duties, responsibilities,
and authority assigned to the Executive from time to time by the Board of
Directors of the Company (the “Board”) or such other officer of the company as
shall be designated by the Board.

 

(2)                                 During the Term, the Executive agrees to
devote his full working time to the business and affairs of the Company and to
use his best efforts to perform faithfully, effectively and efficiently his
duties.  The Executive covenants, warrants and represents that he shall: 
(i) devote his full and best efforts to the fulfillment of his employment
obligations; (ii) exercise the highest degree of fiduciary loyalty and care and
the highest standards of conduct in the performance of his duties; and
(iii) endeavor to prevent any harm, in any way, to the business or reputation of
the Company or its affiliates.

 

(b)                                 Compensation.

 

(1)                                 Base Salary.  During the Term, the Executive
shall receive an annualized base salary (“Base Salary”), which shall be paid in
accordance with the customary payroll practices of the Company, in an amount
equal to $230,000.00.  The Board (or a committee of the Board, designated by the
Board to make such decisions), in its sole discretion,

 

1

--------------------------------------------------------------------------------


 

may at any time adjust (but not decrease below the aforementioned amount) the
amount of the Base Salary as it may deem appropriate, and the term “Base
Salary,” as used in this Agreement, shall refer to the Base Salary as it may be
so adjusted.

 

(2)                                 Bonus, Incentive, Savings, Profit Sharing
and Retirement Plans.  During the Term, and subject to the terms and conditions
of applicable plans or programs, the Executive shall be eligible to participate
in all bonus, incentive, savings, profit sharing and retirement plans,
practices, policies and programs applicable generally to other similarly
situated employees of the Company, as adopted or amended from time to time
(“Incentive Plans”).  The Company may in its sole discretion, from time to time,
award the Executive bonus, incentive or other compensation under such Incentive
Plans in such amounts and at such times as the Board determines.

 

(3)                                 Welfare Benefit Plans.  During the Term, and
subject to the terms and conditions of applicable plans or programs, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under the welfare benefit
plans, practices, policies and programs applicable generally to other similarly
situated employees of the Company (which may include programs such as salary
continuance, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs), as
adopted or amended from time to time (“Welfare Plans”).

 

(4)                                 Perquisites.  During the Term, the Executive
shall be entitled to receive (in addition to the benefits described above) such
perquisites and fringe benefits appertaining to his position in accordance with
any policies, practices, and procedures established by the Board, as amended
from time to time.

 

(5)                                 Expenses.  Executive is authorized to incur
reasonable business expenses that, in Executive’s reasonable business judgment,
are necessary to carry out his duties for the Company under this Agreement.
Executive shall be entitled to reimbursement for such expenses, in accordance
with the Company’s standard procedures and policies, for all reasonable travel,
entertainment and other expenses incurred in connection with the Company’s
business and the performance of his duties hereunder.

 

(6)                                 Vacation.  During the Term, the Executive
shall be entitled to four (4) weeks of paid vacation each calendar year, subject
to the Company’s standard carryover policy.

 

3.                                      Termination of Employment.

 

(a)                                 Death or Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Term.  If the Disability of the Executive has occurred during the Term (pursuant
to the definition of Disability set forth below), the Company may give to the
Executive written notice in accordance with Section 10(c) of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the

 

2

--------------------------------------------------------------------------------


 

Executive shall not have returned to perform, with or without reasonable
accommodation, the essential functions of his position.  For purposes of this
Agreement, “Disability” shall mean the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment at any time during the Term for Cause or without Cause. 
For purposes of this Agreement, “Cause” shall mean (1) a breach by the Executive
of the Executive’s obligations under Section 2(a) (other than as a result of
physical or mental incapacity) which constitutes nonperformance by the Executive
of his obligations and duties thereunder, as determined by the Board (which may,
in its sole discretion, give the Executive notice of, and the opportunity to
remedy, such breach), (2) commission by the Executive of an act of fraud,
embezzlement, misappropriation, willful misconduct or breach of fiduciary duty
against the Company or other conduct harmful or potentially harmful to the
Company’s best interest, as reasonably determined by a majority of the members
of the Board after a hearing by the Board following ten (10) days’ notice to the
Executive of such hearing, (3) a material breach by the Executive of Sections 7
or 8 of this Agreement, (4) the Executive’s conviction, plea of no contest or
nolo contendere, deferred adjudication or unadjudicated probation for any felony
or any crime involving fraud, dishonesty, or moral turpitude or causing material
harm, financial or otherwise, to the Company, (5) the refusal or failure of the
Executive to carry out, or comply with, in any material respect, any lawful
directive of the Board (which the Board, in its sole discretion, may give the
Executive notice of, and an opportunity to remedy), (6) the Executive’s unlawful
use (including being under the influence) or possession of illegal drugs; or
(7) the Executive’s willful violation of any federal, state, or local law or
regulation applicable to the Company or its business which adversely affects the
Company.  For purposes of the previous sentence, no act or failure to act on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Company.  The
Company may suspend the Executive’s title and authority pending the hearing
provided for above.  For purposes of this Agreement, a termination “without
Cause” shall mean a termination by the Company of the Executive’s employment
during the Term at the Company’s sole discretion for any reason other than a
termination based upon Cause, death or Disability; provided that a termination
“without Cause” does not include the expiration of the Term pursuant to
Section 1.

 

(c)                                  Good Reason.  The Executive’s employment
may be terminated during the Term by the Executive for Good Reason or without
Good Reason; provided, however, that the Executive agrees not to terminate his
employment for Good Reason unless (x) the Executive has given the Company at
least 30 days prior written notice of his intent to terminate his employment for
Good Reason, which notice shall specify the facts and circumstances constituting
Good Reason, (y) the Company has not remedied such facts and circumstances
constituting Good Reason within such 30-day period, and (z) the Executive
separates from service on or before the 60th day after the end of the 30-day
cure period enumerated in the immediately preceding clause (y).  For purposes of
this Agreement, “Good Reason” shall mean any of the following, but only if
occurring without the Executive’s consent: (1) a material diminution in the
Executive’s Base Salary, (2) a material diminution in the Executive’s authority,
duties, or responsibilities, (3) the relocation of the Executive’s principal
office to an area more than 50 miles from its location

 

3

--------------------------------------------------------------------------------


 

immediately prior to such relocation, or (4) the failure of the Company to
comply with any material provision of this Agreement.  Such termination by the
Executive shall not preclude the Company from terminating the Executive’s
employment prior to the Date of Termination (as defined below) established by
the Executive’s Notice of Termination (as defined below).

 

(d)                                 Notice of Termination.  Any termination by
the Company for Cause or without Cause or because of the Executive’s Disability,
or by the Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 10(c).  For purposes of this Agreement, a “Notice of
Termination” means a written notice which (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (3) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall not be more than 30 days after the giving of such notice).  The failure by
the Company or the Executive to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Cause or Good Reason, as
applicable shall not waive any right of the Company or the Executive under this
Agreement or preclude the Company or the Executive from asserting such fact or
circumstance in enforcing the Company’s or Executive’s rights under this
Agreement.

 

(e)                                  Date of Termination.  “Date of Termination”
means (1) if the Executive’s employment is terminated by the Company for Cause
or without Cause, or by the Executive for Good Reason or without Good Reason,
the date of receipt of the Notice of Termination or any later date specified
therein pursuant to Section 3(d), as the case may be, provided that if such date
is not also the date of Executive’s “Separation from Service” with the Company
(within the meaning of Treasury Regulation 1.409A-1(h)) then the “Date of
Termination” shall instead be the date of the Executive’s Separation from
Service, or (2) if the Executive’s employment is terminated by reason of death
or Disability, the date of death of the Executive or the Disability Effective
Date, as the case may be.

 

4.                                      Obligations of the Company upon
Termination.

 

(a)                                 For Cause; Without Good Reason; Other Than
for Death or Disability.  If, during the Term, the Company shall terminate the
Executive’s employment for Cause or the Executive resigns from his employment
without Good Reason, and the termination of the Executive’s employment in any
case is not due to his death or Disability, or the Company shall have no further
payment obligations to the Executive or his legal representatives, other than
for the payment of: (1) in a lump sum in cash within thirty (30) days after the
Date of Termination (or such earlier date as required by applicable law) that
portion of the Executive’s Annual Base Salary accrued through the Date of
Termination to the extent not previously paid, any expense reimbursement accrued
and unpaid, any employee benefits pursuant to the terms of the applicable
employee benefit plan, and any accrued but unused vacation (the “Accrued
Obligations”); and (2) any accrued or vested amount arising from the Executive’s
participation in, or benefits under, any Incentive Plans (the “Accrued
Incentives”), which amounts shall be payable in accordance with the terms and
conditions of such Incentive Plans.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Death.  If the Executive’s employment is
terminated by reason of the Executive’s death during the Term, the Company shall
have no further payment obligations to the Executive or Executive’s legal
representatives, other than for payment of: (1) a lump sum in cash within thirty
(30) days after the Date of Termination (or such earlier date as required by
applicable law) the Accrued Obligations; and (2) the Accrued Incentives, which
shall be payable in accordance with the terms and conditions of the Incentive
Plans.

 

(c)                                  Disability.  If the Executive’s employment
is terminated by reason of the Executive’s Disability during the Term, the
Company shall have no further payment obligations to the Executive or his legal
representatives, other than for payment of: (1) a lump sum in cash within thirty
(30) days after the Date of Termination (or such earlier date as required by
applicable law) the Accrued Obligations; and (2) the Accrued Incentives, which
shall be payable in accordance with the terms and conditions of the Incentive
Plans.

 

(d)                                 Without Cause; For Good Reason.  If the
Executive’s employment is terminated by the Company without Cause before
expiration of the Term, or if the Executive resigns for Good Reason before
expiration of the Term, the Company shall have no further payment obligations to
the Executive or his legal representatives, other than for payment of: (1) in a
lump sum in cash within thirty (30) days after the Date of Termination (or such
earlier date as required by applicable law) the Accrued Obligations; (2) the
Accrued Incentives, which shall be payable in accordance with the terms and
conditions of the Incentive Plans; (3) subject to Section 4(f) below, a lump-sum
cash payment, to be made on the first normal payroll date following the Release
Consideration Period (the “Initial Severance Payment Date”) in an amount equal
to (x) the average of the annual bonuses paid to the Executive for the three
immediately preceding completed fiscal years, or (y) if upon the Date of
Termination the Executive has not been employed for three complete fiscal years,
then the average of the annual bonuses paid to the Executive for the years
employed with the Company (the “Average Bonus”); and (4) subject to
Section 4(f) below, beginning on the Initial Severance Payment Date and
thereafter in accordance with the customary payroll practices of the Company,
continuation of the Executive’s Base Salary in effect on the Date of Termination
(“Salary Continuation Payments”) for a period of 12 months.  Any installments of
the Severance Payments that, in accordance with customary payroll practices,
would have typically been made during the Release Consideration Period shall
accumulate and shall then be paid on the Initial Severance Payment Date.  The
Average Bonus together with the Salary Continuation Payments shall be referred
to collectively as the “Severance Payments”.

 

(e)                                  Protected Period: Without Cause; For Good
Reason. If the Executive’s employment is terminated by the Company without Cause
before expiration of the Term, or if the Executive resigns for Good Reason
before expiration of the Term, in each case, at any time during the Protected
Period (as defined below), the Company shall have no further payment obligations
to the Executive or his legal representatives, other than: (1) payment in a
lump-sum in cash within thirty (30) days after the Date of Termination (or such
earlier date as required by applicable law) the Accrued Obligations; (2) payment
of the Accrued Incentives, which shall be payable in accordance with the terms
and conditions of the Incentive Plans; (3) Subject to Section 4(f) below, on the
Initial Severance Payment Date, all unvested awards granted to the Executive
under the Midstates Petroleum Company, Inc. 2012 Long Term Incentive Plan (the
“LTIP”) shall vest, except for (x) any annual cash bonuses granted under the
LTIP, and (y) any

 

5

--------------------------------------------------------------------------------


 

awards granted under Section 8 of the LTIP or otherwise intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Internal
Revenue Code (the “Code”) and any regulations or guidance promulgated
thereunder; and (4) Subject to Section 4(f) below, on the Initial Severance
Payment Date, payment of a lump sum cash payment equal to the product of 2
multiplied by the sum of (x) the highest Base Salary paid to the Executive
during the three years immediately preceding the Change in Control and (y) the
highest annual bonus paid to the Executive for the three completed fiscal years
immediately preceding the Change in Control (the accelerated vesting enumerated
in clause (3) of this Section 4(e), together with the payments enumerated in
this clause (4) of this Section 4(e), collectively the “CIC Severance
Payments”). “Protected Period” means the period beginning on the date of a
Change in Control (as defined below) and continuing until the one-year
anniversary of such Change in Control. “Change in Control” shall have the
meaning set forth in the LTIP.

 

(f)                                   Release and Compliance with this
Agreement.  The obligation of the Company to pay any portion of the amounts due
pursuant to Section 4, with the exception of Accrued Obligations and Accrued
Incentives, shall be expressly conditioned on the Executive’s (1) execution
(and, if applicable, non-revocation) of a full general release, releasing all
claims, known or unknown, that the Executive may have against the Company,
including those arising out of or in any way related to the Executive’s
employment or termination of employment with the Company no later than the
60th day following the Date of Termination (such period, the “Release
Consideration Period”) and (2) continued compliance with the requirements of
Sections 7 and 8.

 

(g)                                  Section 409A.  Other than the Severance
Payments, the amounts payable pursuant to Section 4 of this Plan are intended to
comply with the short-term deferral exception to Section 409A of the Code.  To
the extent that a Participant is a “specified employee” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code as of the
Participant’s Date of Termination, no amount that constitutes a deferral of
compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the Participant’s Date of
Termination or, if earlier, the date of the Participant’s death following such
Date of Termination.  All such amounts that would, but for this Section 4(g),
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.  No interest will be paid by the Company with respect
to any such delayed payments.  For purposes of Section 409A of the Code, each
payment or amount due under this Plan shall be considered a separate payment,
and a Participant’s entitlement to a series of payments under this Plan is to be
treated as an entitlement to a series of separate payments.

 

5.                                      Excise Taxes.   If the Board determines,
in its sole discretion, that Section 280G of the Code applies to any
compensation payable to the Executive, then the provisions of this Section 5
shall apply.  If any payments or benefits to which the Executive is entitled
from the Company, any affiliate, any successor to the Company or an affiliate,
or any trusts established by any of the foregoing by reason of, or in connection
with, any transaction that occurs after the Effective Date (collectively, the
“Payments,” which shall include, without limitation, the vesting of any equity
awards or other non-cash benefit or property) are, alone or in the aggregate,
more likely than not, if paid or delivered to the Executive, to be subject to
the tax imposed by Section 4999 of the Code or any successor provisions to that
section, then the Payments (beginning with

 

6

--------------------------------------------------------------------------------


 

any Payment to be paid in cash hereunder), shall be either (a) reduced (but not
below zero) so that the present value of such total Payments received by the
Executive will be one dollar ($1.00) less than three times the Executive’s “base
amount” (as defined in Section 280G(b)(3) of the Code) and so that no portion of
such Payments received by the Executive shall be subject to the excise tax
imposed by Section 4999 of the Code, or (b) paid in full, whichever of (a) or
(b) produces the better net after tax position to the Executive (taking into
account any applicable excise tax under Section 4999 of the Code and any other
applicable taxes).  The determination as to whether any Payments are more likely
than not to be subject to taxes under Section 4999 of the Code and as to whether
reduction or payment in full of the amount of the Payments provided hereunder
results in the better net after tax position to the Executive shall be made by
the Board and the Executive in good faith.

 

6.                                      Full Settlement.  Neither the Executive
nor the Company shall be liable to the other party for any damages for breach of
this Agreement in addition to the amounts payable under Section 4 arising out of
the termination of the Executive’s employment prior to the end of the Term;
provided, however, that the Company shall be entitled to seek damages from the
Executive for any breach of Sections 7 or 8 by the Executive or for the
Executive’s criminal misconduct.

 

7.                                      Confidential Information.

 

(a)                                 The Executive acknowledges that the Company
has trade, business and financial secrets and other confidential and proprietary
information (collectively, the “Confidential Information”) which shall be
provided to the Executive during the Executive’s employment by the Company. 
Confidential information includes, but is not limited to, sales materials,
technical information, strategic information, business plans, processes and
compilations of information, records, specifications and information concerning
customers or venders, customer lists, and information regarding methods of doing
business.

 

(b)                                 The Executive is aware of those policies
implemented by the Company to keep its Confidential Information secret,
including those policies limiting the disclosure of information on a
need-to-know basis, requiring the labeling of documents as “confidential,” and
requiring the keeping of information in secure areas.  The Executive
acknowledges that the Confidential Information has been developed or acquired by
the Company through the expenditure of substantial time, effort and money and
provides the Company with an advantage over competitors who do not know or use
such Confidential Information.  The Executive acknowledges that all such
Confidential Information is the sole and exclusive property of the Company.

 

(c)                                  During, and all times following, the
Executive’s employment by the Company, the Executive shall hold in confidence
and not directly or indirectly disclose or use or copy or make lists of any
Confidential Information: except (i) to the extent authorized in writing by the
Board; (ii) where such information is, at the time of disclosure by the
Executive, generally available to the public other than as a result of any
direct or indirect act or omission of the Executive in breach of this Agreement;
or (iii) where the Executive is compelled by legal process, other than to an
employee of the Company or a person to whom disclosure is reasonably

 

7

--------------------------------------------------------------------------------


 

necessary or appropriate in connection with the performance by the Executive of
his duties as an employee of the Company.  The Executive agrees to use
reasonable efforts to give the Company notice of any and all attempts to compel
disclosure of any Confidential Information, in such a manner so as to provide
the Company with written notice at least five (5) days before disclosure or
within one (1) business day after the Executive is informed that such disclosure
is being or will be compelled, whichever is earlier.  Such written notice shall
include a description of the information to be disclosed, the court, government
agency, or other forum through which the disclosure is sought, and the date by
which the information is to be disclosed, and shall contain a copy of the
subpoena, order or other process used to compel disclosure.

 

(d)                                 The Executive will take all necessary
precautions to prevent disclosure to any unauthorized individual or entity.  The
Executive further agrees not to use, whether directly or indirectly, any
Confidential Information for the benefit of any person, business, corporation,
partnership, or any other entity other than the Company.

 

(e)                                  As used in this Section 7, “Company” shall
include Midstates Petroleum Company, Inc. and any of its affiliates.

 

8.                                      Non-Competition; Non-Solicitation.

 

(a)                                 The Executive acknowledges and agrees that
the nature of the Confidential Information which the Company commits to provide
him during his employment by the Company would make it difficult, if not
impossible, for him to perform in a similar capacity for a Competing Business
(as defined below) without disclosing or utilizing the Confidential
Information.  Further, the Executive acknowledges that the Company shall, during
the time that the Executive is employed by Company, (a) disclose or entrust to
the Executive, and provide the Executive access to, or place the Executive in a
position to create or develop, trade secrets or Confidential Information
belonging to the Company, (b) place the Executive in a position to develop
business goodwill belonging to the Company and (c) disclose or entrust to the
Executive business opportunities to be developed for the Company.  Accordingly,
in consideration of the foregoing, the Executive agrees that he will not (other
than for the benefit of the Company pursuant to this Agreement) directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity (whether as an officer, director, employee, shareholder,
consultant, contractor, partner, joint venturer, agent, equity owner or in any
capacity whatsoever) (1) during the term of Non-Competition (as defined below),
carry on or engage in the business of developing and/or implementing drilling
and completion techniques to oil-prone resources in previously discovered yet
underdeveloped hydrocarbon trends or in any other business activity that the
Company is conducting, or is intending to conduct, on the Date of Termination,
in each case in the parishes within the State of Louisiana listed in Exhibit A
to this Agreement, the State of Texas, and any other geographical area in which
the Company conducts business and, as of the Date of Termination, was planning
to conduct business and to which the Executive’s duties as an employee of the
Company related (a “Competing Business”), or (2) during the Term of
Non-Solicitation (as defined below), (i) hire, attempt to hire, or contact or
solicit with respect to hiring any employee, officer, or consultant of the
Company, or (ii) solicit, divert or take away any customers, customer leads, or
suppliers (as of the Date of Termination) of the Company.  The “Term of
Non-Competition” and the “Term of Non-Solicitation” shall be defined as that
term beginning on the Effective Date and continuing until (x) if the Executive’s
employment is

 

8

--------------------------------------------------------------------------------


 

terminated by reason of death or Disability, the Date of Termination, or (y) if
the Executive’s employment is terminated by the Company for Cause or without
Cause, or by the Executive for Good Reason or without Good Reason, the date that
is the one year anniversary of the Date of Termination.

 

(b)                                 Notwithstanding the restrictions contained
in Section 8(a), the Executive or any of the Executive’s affiliates may own an
aggregate of not more than 2.0% of the outstanding stock of any class of a
Competing Business, if such stock is listed on a national securities exchange or
regularly traded in the over-the-counter market by a member of a national
securities exchange, without violating the provisions of Section 8(a), provided
that neither the Executive nor any of the Executive’s affiliates has the power,
directly or indirectly, to control or direct the management or affairs of any
such corporation and is not involved in the management of such corporation.

 

(c)                                  The Executive acknowledges that the
geographic boundaries, scope of prohibited activities, and time duration of the
preceding paragraphs are reasonable in nature and are no broader than are
necessary to maintain the confidentiality and the goodwill of the Company and
the confidentiality of its Confidential Information and to protect the other
legitimate business interests of the Company. The Executive further represents
and acknowledges that (i) he or she has been advised by the Company to consult
his or her own legal counsel in respect of this Agreement, and (ii) that he or
she has had full opportunity, prior to executing this Agreement, to review
thoroughly this Agreement with his or her counsel.

 

(d)                                 If any court determines that any portion of
this Section 8 is invalid or unenforceable, the remainder of this Section 8
shall not thereby be affected and shall be given full effect without regard to
the invalid provisions.  If any court construes any of the provisions of this
Section 8, or any part thereof, to be unreasonable because of the duration or
scope of such provision, such court shall have the power to reduce the duration
or scope of such provision and to enforce such provision as so reduced.

 

(e)                                  The Executive’s covenant under this
Section 8 of the Agreement shall be construed as an agreement independent of any
other provision of this Agreement; and the existence of any claim or cause of
action of Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
this covenant.

 

(f)                                   As used in this Section 8, “Company” shall
include Midstates Petroleum Company, Inc. and any of its affiliates.

 

9.                                      Mutual Non-Disparagement.  The Executive
agrees not to intentionally make, or intentionally cause any other Person to
make, any public statement that is intended to criticize or disparage the
Company, any of its affiliates, or any of their respective officers, managers or
directors.  The Company agrees to use commercially reasonable efforts to cause
its officers and members of its Board not to intentionally make, or
intentionally cause any other Person t make, any public statement that is
intended to criticize or disparage the Executive.  This Section 9 shall not be
construed to prohibit any person from responding publicly to incorrect public
statements or from making truthful statements when required by law, subpoena,
court order, or the like.

 

9

--------------------------------------------------------------------------------

 

10.                               Miscellaneous.

 

(a)                                 Survival and Construction.  Executive’s
obligations under this Agreement will be binding upon Executive’s heirs,
executors, assigns, and administrators and will inure to the benefit of the
Company, its subsidiaries, successors, and assigns. The language of this
Agreement shall in all cases be construed as a whole according to its fair
meaning, and not strictly for or against any of the parties. The section and
paragraph headings used in this Agreement are intended solely for the
convenience of reference and shall not in any manner amplify, limit, modify, or
otherwise be used in the interpretation of any of the provisions hereof.

 

(b)                                 Definitions.  As used in this Agreement,
“affiliate” means, with respect to a person, any other person controlling,
controlled by or under common control with the first person; the term “control,”
and correlative terms, means the power, whether by contract, equity ownership or
otherwise, to direct the policies or management of a person; and “person” means
an individual, partnership, corporation, limited liability company, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

 

(c)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:

Dexter Burleigh

12019 Cypress Creek Lakes Drive

Cypress, TX 77433

 

If to the Company:

Attn: Vice President of Human Resources

Midstates Petroleum Company, Inc.

4400 Post Oak Parkway, Suite 1900

Houston, Texas 77027

(713) 595-9400

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(d)                                 Enforcement.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term of this Agreement, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Withholding.  The Company may withhold from
any amounts payable under this Agreement such Federal, state or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation as
determined by the Company.

 

(f)                                   Section 409A Compliance.   This Agreement
is intended to comply with (or be exempt from) Code Section 409A and the
provisions of this Agreement shall be construed accordingly. To the extent that
any in-kind benefits or reimbursements pursuant to this Agreement are taxable to
Executive and constitute deferred compensation subject to Section 409A of the
Code, any reimbursement payment due to Executive shall be paid to Executive on
or before the last day of the Executive’s taxable year following the taxable
year in which the related expense was incurred.  In addition, any such in-kind
benefit or reimbursement is not subject to liquidation or exchange for another
benefit and the amount of such benefit or reimbursement that Executive receives
in one taxable year shall not affect the amount of such benefit and
reimbursements that Executive receives in any other taxable year.  The Executive
agrees to promptly submit and document any reimbursable expenses in accordance
with the Company’s reasonable expense reimbursement policies to facilitate the
timely reimbursement of such expenses.

 

(g)                                  No Waiver.  No waiver by either party at
any time of any breach by the other party of, or compliance with, any condition
or provision of this Agreement to be performed by the other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at any time.

 

(h)                                 Equitable and Other Relief.  The Executive
acknowledges that money damages would be both incalculable and an insufficient
remedy for a breach of Sections 7 or 8 by the Executive and that any such breach
would cause the Company irreparable harm.  Accordingly, the Company, in addition
to any other remedies at law or in equity it may have, shall be entitled,
without the requirement of posting of bond or other security, to equitable
relief, including injunctive relief and specific performance, in connection with
a breach of Sections 7 or 8 by the Executive.  In addition to the remedies the
Company may have at law or in equity, violation of Sections 7 or 8 herein will
entitle the Company at its sole option not to pay the Average Bonus or the CIC
Severance Payments, to discontinue the Salary Continuation Payments to the
Executive, and to seek repayment from the Executive of any Severance Payments or
CIC Severance Payments already paid to him by the Company.  Such remedies shall
not be deemed to be liquidated damages and shall not be deemed the exclusive
remedies for a breach of this Section 7 or 8 but shall be in addition to all
remedies available, at law or in equity, including the recovery of damages from
the Executive and his agents.  No action taken by the Company under this
Section 10(h) shall affect the enforceability of the release and waiver of
claims executed by the Executive pursuant to Section 4(f)4(d).

 

(i)                                     Complete Agreement.  The provisions of
this Agreement constitute the entire and complete understanding and agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior and contemporaneous oral and written agreements, representations and
understandings of the parties, which are hereby terminated. Other than expressly
set forth herein, the Executive and Company acknowledge and represent that there
are no other promises, terms, conditions or representations (or written)
regarding any matter relevant hereto.  This Agreement may be executed in two or
more counterparts.

 

11

--------------------------------------------------------------------------------


 

(j)                                    Arbitration.  The Company and the
Executive agree to the resolution by binding arbitration of all claims, demands,
causes of action, disputes, controversies or other matters in question
(“claims”), whether or not arising out of this Agreement or the Executive’s
employment (or its termination), whether sounding in contract, tort or otherwise
and whether provided by statute or common law, that the Company may have against
the Executive or that the Executive may have against the Company or its parents,
subsidiaries and affiliates, and each of the foregoing entities’ respective
officers, directors, employees or agents in their capacity as such or otherwise;
except that this agreement to arbitrate shall not limit the Company’s right to
seek equitable relief, including injunctive relief and specific performance, and
damages and any other remedy or relief (including the recovery of attorney fees,
costs and expenses) in a court of competent jurisdiction for an alleged breach
of Sections 7 or 8 of this Agreement, and the Executive expressly consents to
the non-exclusive jurisdiction of the district courts of the State of Texas for
any such claims.  Claims covered by this agreement to arbitrate also include
claims by the Executive for breach of this Agreement, wrongful termination,
discrimination (based on age, race, sex, disability, national origin or any
other factor) and retaliation.  In the event of any breach of this Agreement by
the Company, it is expressly agreed that notwithstanding any other provision of
this Agreement, the only damages to which the Executive shall be entitled is
lost compensation and benefits in accordance with Section 2(b) or 4.  The
Company and the Executive agree that any arbitration shall be in accordance with
the Federal Arbitration Act (“FAA”) and, to the extent an issue is not addressed
by the FAA, with the then-current National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) or such
other rules of the AAA as applicable to the claims being arbitrated.  If a party
refuses to honor its obligations under this agreement to arbitrate, the other
party may compel arbitration in either federal or state court.  The arbitrator
shall apply the substantive law of the State of Texas (excluding, to the extent
applicable, choice-of-law principles that might call for the application of some
other state’s law), or federal law, or both as applicable to the claims
asserted.  The arbitrator shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability or formation of
this agreement to arbitrate, including any claim that all or part of this
Agreement is void or voidable and any claim that an issue is not subject to
arbitration.  The parties agree that venue for arbitration will be in Harris
County, Texas, and that any arbitration commenced in any other venue will be
transferred to Harris County, Texas, upon the written request of any party to
this Agreement.  In the event that an arbitration is actually conducted pursuant
to this Section 10(j), the party in whose favor the arbitrator renders the award
shall be entitled to have and recover from the other party all costs and
expenses incurred, including reasonable attorneys’ fees, expert witness fees,
and costs actually incurred.  Any and all of the arbitrator’s orders, decisions
and awards may be enforceable in, and judgment upon any award rendered by the
arbitrator may be confirmed and entered by, any federal or state court having
jurisdiction.  All proceedings conducted pursuant to this agreement to
arbitrate, including any order, decision or award of the arbitrator, shall be
kept confidential by all parties.  THE EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING
THIS AGREEMENT, THE EMPLOYEE IS WAIVING ANY RIGHT THAT THE EMPLOYEE MAY HAVE TO
A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY
EMPLOYMENT-RELATED CLAIM THAT THE EMPLOYEE MAY ALLEGE.

 

(k)                                 Survival.  Sections 7, 8 and 9 of this
Agreement shall survive the termination of this Agreement.

 

12

--------------------------------------------------------------------------------


 

(l)                                     Choice of Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas
without reference to principles of conflict of laws of Texas or any other
jurisdiction, and, where applicable, the laws of the United States.

 

(m)                             Amendment.  This Agreement may not be amended or
modified at any time except by a written instrument approved by the Board and
executed by the Company and the Executive.

 

(n)                                 Assignment.  This Agreement is personal as
to the Executive and accordingly, the Executive’s duties may not be assigned by
the Executive.  This Agreement may be assigned by the Company without the
Executive’s consent to any entity which is a successor in interest to the
Company’s business, provided such successor expressly assumes the Company’s
obligations hereunder.

 

(o)                                 Executive Acknowledgment.  The Executive
acknowledges that he has read and understands this Agreement, is fully aware of
its legal effect, has not acted in reliance upon any representatives or promises
made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on his own judgment.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Dexter Burleigh

 

Dexter Burleigh

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ John P. Foley

 

Name:

John P. Foley

 

Title:

Corporate Counsel and Secretary

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

·                  Acadia Parish

·                  Allen Parish

·                  Ascension Parish

·                  Assumption Parish

·                  Beauregard Parish

·                  Calcasieu Parish

·                  Evangeline Parish

·                  East Baton Rouge Parish

·                  East Feliciana Parish

·                  Iberville Parish

·                  Pointe Coupee Parish

·                  Rapides Parish

·                  West Baton Rouge Parish

·                  West Feliciana Parish

·                  Vernon Parish

 

14

--------------------------------------------------------------------------------
